Exhibit 10.3
TERMS FOR 2010 OPTION QUARTERLY, ANNUAL GRANTS
STOCK OPTION TERMS
FOR A NON-QUALIFIED STOCK OPTION (NQSO)
UNDER THE MERCK SHARP & DOHME CORP. 2007 INCENTIVE STOCK PLAN
SCHERING-PLOUGH 2006 STOCK INCENTIVE PLAN
This is a summary of the terms applicable to the stock option specified on this
document. Different terms may apply to any prior or future stock option.

     
Grant Type:
  NQSO-
Option Price:
   
Grant Date:
   
Expiration Date:
   
 
   
Vesting Date
  Portion that Vests
.....
  First 33.333%
.....
  Second 33.333%
.....
  Balance

I. GENERAL INFORMATION
This stock option becomes exercisable in equal installments (subject to rounding
process) on the Vesting Dates indicated in the accompanying box. This stock
option expires on its Expiration Date, which is the day before the tenth
anniversary of the Grant Date. If your employment with the Company is
terminated, your right to exercise this stock option will be determined
according to the terms in Section II.
Eligibility: Eligibility for grants is determined under the Merck Sharp & Dohme
Corp. 2007 Incentive Stock Plan for employees of Merck Sharp & Dohme Corp. and
its subsidiaries (“Legacy Merck Employees”) if designated by the Committee.
Eligibility for grants is determined under the Schering-Plough 2006 Stock
Incentive Plan for employees of Schering Corporation and its subsidiaries
(“Legacy Schering Employees”) if designated by the Committee.
II. TERMINATION OF EMPLOYMENT
A. General Rule. If your employment is terminated for any reason other than
those specified in the following paragraphs, the portion of this stock option
that is unvested will expire on the date your employment ends; the portion of
this stock option that is vested will expire on the day before the same date of
the third month after your employment ends, but in no event later than the
original Expiration Date.
B. Retirement. If you retire from service with the Company on a date that is at
least six months later than the Grant Date, this stock option will continue to
become exercisable on applicable Vesting Dates and will expire on the earlier of
(a) the day before the fifth anniversary of the Grant Date or (b) its original
Expiration Date. For participants in a U.S.-based tax-qualified defined benefit
retirement plan, “retire” means to terminate employment at a time that qualifies
as a disability, early, normal or late retirement according to the terms of that
plan as in effect from time to time. For other grantees, “retire” is determined
by the Company.
C. Involuntary Termination. If your employment is terminated by the Company and
the Company determines that such termination was involuntary, including the
result of a restructuring or job elimination, but excluding non-performance of
your duties and the reasons listed under paragraphs B or D through G, the
portion of this stock option that is unvested will expire on the date your
employment ends; the portion of this stock option that is vested will expire on
the day before the one year anniversary of the date your employment ends, but in
no event later than the original Expiration Date.
D. Sale. If your employment is terminated and the Company determines that such
termination resulted from the sale of your subsidiary, division or joint
venture, the portion of this stock option that would have become exercisable
within one year of the date your employment terminated according to the original
schedule will vest immediately upon such termination. Whether already vested on
the date your employment terminates or vested as a result of such sale, this
stock option will expire the day before the first anniversary of the date your
employment with the Company ends, but in no event later than the original
Expiration Date. Notwithstanding the foregoing, the Compensation and Benefits
Committee of the Board of Directors of Merck & Co., Inc., may determine, for
purposes of this stock option grant, whether employment with an entity that is
established from the Company’s spin off, split off, split up or distribution of
equity securities in connection with that entity constitutes a termination of
employment, and may make adjustments, if any, as it deems appropriate, at the
time of the distribution of such equity securities, in the kind and/or number of
shares subject to this option, and/or in the option price of such option.
E. Misconduct. If your employment is terminated as a result of your deliberate,
willful or gross misconduct, this stock option (whether vested or unvested) will
expire immediately upon your receipt of notice of such termination.
F. Death. If your employment terminates as a result of your death, the portion
of this stock option that is unvested will vest immediately upon your death.
Whether already vested on the date of your death or vested as a result of your
death, this stock option will expire on the day before the first anniversary of
your death, even if such date is later than the Original Expiration date. This
stock option will expire on such earlier date than otherwise specified in this
paragraph as may be required under applicable non-U.S. law (e.g., in France, six
months from the date of death).
G. Disability. If your employment is terminated and the Company determines that
such termination resulted from inability to perform the material duties of your
role by reason of a physical or mental infirmity that is expected to last for at
least six months or to result in your death, whether or not you are eligible for
disability benefits from any applicable disability program, then this stock
option will continue to become exercisable on applicable Vesting Dates and will
expire on the earlier of (a) the day before the fifth anniversary of the day
your employment terminates and (b) its original Expiration Date
H. Change in Control. If the Company involuntarily terminates your employment
without Cause before the second anniversary of the closing of a change in
control, each unvested Stock Option that is outstanding immediately prior to the
change in control will immediately become fully vested and exercisable. All
options, including options vested prior to such time, will expire on the day
before the fifth anniversary of the termination of your employment following a
change in control (but not beyond the Expiration Date). This extended exercise
period does not apply in the case of termination by reasons of retirement,
involuntary termination, sale, misconduct, death or disability, as described in
paragraphs B, D, E, F & G above or termination prior to a change in control. If
this stock option does not remain outstanding following the change in control
and is not converted into a successor stock option, then you will be entitled to
receive cash for this option in an amount at least equal to the difference
between the price paid to stockholders in the change in control and the Option
Price of this stock option. A “change in control” has the same meaning that it
has under the Merck & Co., Inc. Change in Control Separation Benefits Plan
(excluding an MSD Change in Control).

 



--------------------------------------------------------------------------------



 



I. Joint Venture. Employment with a joint venture or other entity in which the
Company has determined that it has a significant business or ownership interest
(a “JV”) is not considered termination of employment for purposes of this stock
option. If you transfer employment from the Company to a JV or from a JV to the
Company, such employment must be approved by, and contiguous with employment by,
the Company or the JV. The terms set out in paragraphs A through H above apply
to this stock option while the option holder is employed by the JV.
III. TRANSFERABILITY
This stock option is not transferable and may not be assigned or otherwise
transferred except, under specific terms, by executives who hold or who retired
within the prior 12 months from a Grade 1 or Section 16 position.
For Legacy Merck Employees this stock option is subject to the provisions of the
2007 Incentive Stock Plan and the Rules and Regulations thereunder. For further
information regarding your stock options, you may access the Merck Stock Option
homepage at http://humres.merck.com/stockoptions, which includes links to the
Prospectus for the 2007 Incentive Stock Plan and the Company’s Annual Report and
Proxy Statement.
For Legacy Schering employees, this option is subject to the provisions of the
2006 Stock Incentive Plan. For further information,
https://e-hr.schp.com/S-PeWorld/s-pehr/comp/stockGrant.asp

2 